12/14/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 21-0622


                                           DA 2 1-0622                     FILED
                                                                            DEC 14 2021
                                                                          Bowen Greenwood
                                                                        Clerk of Supreme Court
                                                                           State of Montana
IN THE MATTER OF:

S.P.,                                                              ORDER

             A Youth in Need of Care.




        Appellate Defender Chad Wright has asked this Court to permit an out-of-time appeal
for Appellant T.L.M. from the Order entered October 13, 2021, by the Second Judicial
District Court, Butte-Silver Bow County, in Cause No. DN-20-13. The Attorney General's
Office does not object to this petition.
        Wright and T.L.M.'s trial counsel, via affidavit, both assert that trial counsel
attempted to timely refer T.L.M.'s case to the Appellate Defender Division but was unable to
do so due to difficulties with the new case management system for the Office of Public
Defender which have since been resolved.
        Since this appeal is untimely under M. R. App. P. 4(5), T.L.M. moves this Court for
leave to pursue an out-of-time appeal.             We grant out-of-time appeals under
M. R. App. P. 4(6) when an appellant establishes the existence of "extraordinary
circumstances amounting to a gross miscarriage of justice." Wright argues that such would
occur here if T.L.M. were denied the right to appeal based on technical difficulties with
OPD's case management software. We agree.
        Therefore,
        IT IS ORDERED that the petition for an out-of-time appeal is GRANTED.
      IT IS FURTHER ORDERED that Appellant shall have thirty days from the date of
this Order within which to prepare, file, and serve a Notice of Appeal and a Request for
Transcripts in compliance with the Montana Rules of Appellate Procedure.
      The Clerk is directed to provide copies of this Order to all counsel of record.
                     ,
      DATED this 11 day of December, 2021.




                                                                  94 -(4--Zt-- -\,_

                                                    c.....4   4   m/f        orogi r.oiii
                                                                                       il   °1"




                                                    ?1-:-.                tew-----
                                                                        Justices




                                            2